          Case 2:17-cv-03007-APG-VCF Document 213 Filed 05/08/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***
      DIAMOND RESORTS U.S. COLLECTION
4     DEVELOPMENT, LLC, a Delaware Limited
      Liability Company,
5                                                          2:17-cv-03007-APG-VCF
                           Plaintiff,                      ORDER
6
      vs.
7
      REED HEIN & ASSOCIATES, LLC d/b/a
8
      TIMESHARE EXIT TEAM,
                           Defendant.
9
            Before the court are the Stipulation And Order To Extend Deadline To File Response To Plaintiff’s
10
     Motion For Leave To Exceed The Deposition Limit [ECF NO. 193] (ECF No. 210) and Mitchell Reed
11
     Sussman, Esq.’s Joinder To Joint Motion To Extend Deadline To Plaintiff’s Motion For Leave To Exceed
12
     The Deposition Limit [DKT. # 210] (ECF No. 211).
13
            Accordingly, and for good cause shown,
14
            IT IS HEREBY ORDERED that the Stipulation And Order To Extend Deadline To File Response
15
     To Plaintiff’s Motion For Leave To Exceed The Deposition Limit [ECF NO. 193] (ECF No. 210) and
16
     Mitchell Reed Sussman, Esq.’s Joinder To Joint Motion To Extend Deadline To Plaintiff’s Motion For
17
     Leave To Exceed The Deposition Limit [DKT. # 210] (ECF No. 211) are GRANTED.
18
            In the interest of uniformity, the deadline to file an opposition to the Motion for Leave to Exceed
19
     the Deposition Limit to take at least 50 additional oral depositions and 320 depositions by written
20
     questions (ECF No. 193) is extended up to and including May 13, 2020, for all defendants.
21
            DATED this 8th day of May, 2020.
22
                                                                 _________________________
23                                                               CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
24

25
